                                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                      ELECTRONICALLY FILED
 -------------------------------------------------------------- X                  DOC #:
 KELLIE WALKER,                                                 :                  DATE FILED: 5/12/2021
                                                                :
                                              Plaintiff,        :
                            -against-                           :
                                                                :           21-CV-474 (VEC)
 TRIBOROUGH BRIDGE AND TUNNEL                                   :
 AUTHORITY, D/B/A METROPOLITAN                                  :                ORDER
 TRANSPORTATION AUTHORITY BRIDGES :
 AND TUNNELS, VICTOR MUALLEM, AND                               :
 SHARON GALLO-KOTCHER, IN THEIR                                 :
 INDIVIDUAL AND PROFESSIONAL                                    :
 CAPACITIES,                                                    :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 12, 2021, Defendants filed a motion to dismiss (Dkt. 18);

        WHEREAS on April 13, 2021, the Court ordered that, not later than May 11, 2021,

Plaintiff must either respond to Defendants’ motion to dismiss or amend her complaint (Dkt. 21);

and

        WHEREAS on May 11, 2021, Plaintiff filed an Amended Complaint (Dkt. 28);

        IT IS HEREBY ORDERED that Defendants’ motion to dismiss is DENIED as moot.

Not later than June 1, 2021, must either file an answer to the Amended Complaint or move to

dismiss the Amended Complaint.

        The Clerk of Court is respectfully directed to terminate the open motion on Dkt. 18.



SO ORDERED.
                                                                    ________________________
                                                                    _____________________  _____
Date: May 12, 2021                                                     VALERIE CAPRONI
                                                                                   CAPRON   NI
      New York, New York                                             United States District Judge
